MEMORANDUM OPINION
 
No. 04-11-00112-CV
                                                                            
IN RE Elva VERA,
As Next Friend of Jesus Vera, Jr., 
Juan Carlos Vera, and
Julian Vera 
 
Original Mandamus
Proceeding[1]
 
PER CURIAM
 
Sitting:          Sandee Bryan
Marion, Justice
                     Phylis J.
Speedlin, Justice 
                     Steven C.
Hilbig, Justice
 
Delivered and Filed:  May 18, 2011
 
PETITION FOR WRIT OF MANDAMUS
DENIED
 
           On February 10, 2011, relator Elva Vera, as next friend of
Jesus Vera, Jr., Juan Carlos Vera, and Julian Vera filed a petition for writ of
mandamus.  The court has considered relator’s petition and the response and
reply of the parties and is of the opinion that relator is not entitled to the
relief sought.  Accordingly, the petition for writ of mandamus is DENIED.  See
Tex. R. App. P. 52.8(a).                                                                                                                    
PER CURIAM
 
 
 




[1]
This proceeding arises out of Cause No. 2010-CVE-001050D1, styled Elva Vera,
Individually and On Behalf of the Estate of Jesus Vera Sr. and As Next Friend
of Jesus Vera Jr., Juan Carlos Vera, and the Unborn Child of Jesus Vera Sr.;
and Manuel Vera Jr. v. The Transporter, Inc. and Alberto Castellano, pending
in the 49th Judicial District Court, Webb County, Texas, the Honorable Joe
Lopez presiding.